Citation Nr: 1544880	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-04 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for residual disabilities from a defective intrauterine device (IUD) or complications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified before the undersigned in a November 2012 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  The Board previously considered this case and remanded in December 2012.

The issues of service connection for the right shoulder and residuals from complications from an IUD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The weight of the evidence is against finding that the current lumbar spine disability is related to the in-service injury to the low back.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In January 2008, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered.  VA requested records from the Social Security Administration (SSA), but in February 2013, SSA responded that it had no medical records for the Veteran because they had been destroyed.  Additionally, the record does not appear to have the Veteran's complete service treatment records.  VA has made numerous requests for the service treatment records; however, responses in December 2008 and March 2013 from the Army and the National Personnel Records Center noted no additional records other than those provided in the claims file.  VA provided examination and medical opinion for the Veteran's back in June 2013.  The examination was thorough and detailed, and the medical opinion is adequate, because it provided a reason why the current back disability is less likely related to service instead of relying solely on the absence of documented in-service injury. 

Following the remand directives, the AOJ obtained a medical examination and opinion and made requests for SSA records, service treatment records, and any records from the Nashville RO.  The examiner addressed the questions posed by the Board.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the November 2012 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, service, and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to her senses but not to determine the cause of a spine disability as this requires specialized medical knowledge and training to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds her generally credible as her statements have been detailed and consistent.

The Board reviewed the record and finds that the criteria for service connection for a lumbar spine disability have not been met.  38 C.F.R. § 3.303.

The evidence shows a current back disability.  The June 2013 VA examiner diagnosed degenerative disc and joint disease of the lumbar spine.  VA medical records also show treatment for spine disability.

The evidence is in relative equipoise that the Veteran had a low back injury in service.  In multiple statements to the VA, the Veteran reported injuring her low back in service when she had to carry full lockers down three or four flights of stairs.  She reported seeking treatment for her back and being put on light duty.  The claims file does not appear to include the Veteran's complete service treatment records.  For example, it does not have a separation examination.  While there is no evidence that the Veteran sought treatment for her back in service, there is also no evidence refuting such an injury.  The Board accepts the Veteran's report of injury to her low back as the only evidence of that time period in the record.  

Nevertheless, the weight of the evidence is against finding that the in-service back injury led to the current lumbar spine disability.  The Veteran has reported on-going back problems after service.  At the Board hearing, she reported that she started to receive treatment for her back in 1976 or 1977.  She first filed a claim for back disability with VA in 1988.  At VA treatment in 1989 and 1990, the Veteran continued to report the in-service back injury.  However, diagnostic testing in April and August 1989 revealed her spine to be within normal limits, with no fractures or other abnormalities.  An April 1989 CT report noted that there may have been minimal bulging annulus at L5-S1 but there was no definite herniation of the discs.  Treatment summaries from a private provider in 1984 and 1987 note that the Veteran was involved in a work accident in August 1984 where she had to pull a man out of a hole, injured her back, and went to the emergency room.  The evidence shows that after service, the Veteran worked in a job that required physical labor.  October 1990 VA diagnostics and treatment found minimal hypertrophic lipping and diagnosed L4-L5 disc disease.  

The June 2013 VA examiner concluded that the current lumbar spine disability was less likely than not related to service and more likely associated with post-service employment in a labor intensive industry in the 1980s.  The examiner explained that multiple radiologic and neurologic studies to evaluate back pain in the mid-1980s were normal.  There was no degenerative disease reported in the lumbar spine until 2009.  While the Veteran reported on-going symptoms and seeking treatment for her back in the mid-1970s, the diagnostic studies from the 1980s did not show any chronic, or underlying, disability at that time.  The private treatment records well document a 1984 work-related injury to the back.  This injury date falls in line with the 1988 date in which the Veteran applied for non-service connected pension for her back disability.  The application for non-service connected pension suggests that the Veteran did not believe the back disability was due to service.  In fact, in an August 1989 statement to VA, she reported changing her claim based on advice from a compensation and pension examiner.  Thus, the record supports the examiner's finding that the low back disability is related to post-service physical work. 

Degenerative joint disease is a chronic disease, which may be presumed connected to service if shown within one year or proven by lay statements of continuity of symptomology.  See Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.307, 3.309.  While the Veteran presented statements of continuous low back symptoms, the other evidence of record demonstrates that she did not have degenerative joint disease within a year of discharge or continuously since service.  Degenerative joint disease is not mentioned in the records from the 1980s and 1990s.  Moreover, the most probative evidence is the examiner's opinion supported by the private and VA diagnostic testing that revealed no low back disability in the mid-1980s.  These normal diagnostic results prevent a finding of continuity.  As such, service connection for a low back disability cannot be established.  See 38 C.F.R. § 3.303.   


ORDER

Service connection for a low back disability is denied.


REMAND

Additional medical opinions are needed with respect to the right shoulder and IUD claims.  First, the June 2013 examiner provided a negative opinion based on the absence of evidence of complications with the IUD in service.  However, service treatment records from June 1974 show reports of abdominal pain and that the IUD was removed in service because of pain and excess bleeding.  An addendum opinion is needed that considers all pertinent evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Regarding the right shoulder claim, the examiner came to a negative opinion based on the lack of medical evidence of an injury in service.  This opinion is inadequate because it does not take into account the Veteran's report of injury in service, as described in the November 2012 hearing transcript.  This is particularly significant in this case because some of her service treatment records are missing.  See Nieves-Rodriguez, 22 Vet. App. at 295.  An addendum opinion is also needed for the shoulder claim.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the June 2013 VA examiner, or another appropriate examiner, to provide an opinion on the following:

a. Is the current right shoulder disability at least as likely as not related to service?  Consider the Veteran's report of dislocating the shoulder in service and having problems with it since that time. 

Please consider all lay and medical evidence, and give rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. Forward the claims file to the June 2013 VA examiner, or another appropriate examiner, to provide an opinion on the following:

a. Is the Veteran's current vulvovaginal candidiasis at least as likely as not related to pain and excess bleeding complications with her IUD and having to have it removed in service? 

Please consider all lay and medical evidence, and give rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


